DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, alone or in combination fail to explicitly disclose an apparatus for passenger recognition and boarding/alighting support of an autonomous vehicle, the apparatus comprising: a vehicle communicator configured to receive scheduled passenger information about a scheduled passenger from a user terminal or a stop terminal; a sensor configured to sense people within a predetermined area outside a vehicle on the basis of an appointed stop place; and a vehicle controller configured to extract a passenger candidate group by analyzing the people outside the vehicle sensed by the sensor and calculate [[the]] a number of reserved passengers using the extracted passenger candidate group and the received scheduled passenger information, wherein the vehicle controller is configured to: determine boarding standby time of the vehicle on the basis of the number of the reserved passengers, divide the predetermined area into several sections on the basis of separation distances with respect to the appointed stop place, and adjust the boarding standby time in accordance with sections where the reserved passengers are located, as amended, render the claim 1 allowable over prior arts.
The closest prior art, fail to explicitly disclose a method for passenger recognition and boarding/alighting support of an autonomous vehicle, the method comprising: receiving scheduled passenger information about a scheduled passenger from a user terminal or a stop terminal on the basis of a downlink grant (DL grant); sensing people within a predetermined area outside a vehicle on the basis of an appointed stop place; extracting a passenger determining boarding standby time of the vehicle on the basis of the number of the reserved passengers; dividing the predetermined area into several sections on the basis of separation distances with respect to the appointed stop place; and adjusting the boarding standby time in accordance with sections where the reserved passengers are located, as amended, render the claim 13 allowable over prior arts.
The closest prior arts, fail to explicitly disclose, a server for passenger recognition and boarding/alighting support of an autonomous vehicle, the server comprising: a receiver that receives scheduled passenger information about a scheduled passenger at an appointed stop place from a user terminal or a stop terminal, receives sensing information by sensing a person in a predetermined area on the basis of the appointed stop place from the autonomous vehicle; and a processor that extracts a passenger candidate group from the sensing information and calculates a number of reserved passengers using the extracted passenger candidate group and the received scheduled passenger information, wherein the processor is configured to determine boarding standby time of the autonomous vehicle on the basis of the number of reserved passengers and transmit the boarding standby time to the autonomous vehicle through a transmitter, as amended, render the claim 19 allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/24/2021